
	
		II
		111th CONGRESS
		1st Session
		S. 1251
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2009
			Mr. Warner introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for advanced illness care management services for Medicare
		  beneficiaries, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Senior Navigation and Planning
			 Act of 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Medicare and Medicaid coverage of advanced illness care
				management services.
					Sec. 3. Increasing awareness of the importance of end-of-life
				planning.
					Sec. 4. Inclusion of end-of-life planning materials in the
				Medicare & You handbook.
					Sec. 5. Senior Navigation Advisory Board.
					Sec. 6. Requirement for physicians and nurse practitioners to
				provide certain Medicare beneficiaries with information on advance directives
				and other end-of-life planning tools.
					Sec. 7. Improvement of policies related to the use and
				portability of advance directives.
					Sec. 8. Additional requirements for facilities.
					Sec. 9. Requirement for Medicare providers to honor written
				orders for medical care.
					Sec. 10. Incentives for accreditation and certification in
				hospice and palliative care.
					Sec. 11. Discharge checklist pilot program.
					Sec. 12. Office of Medicare/Medicaid Integration.
					Sec. 13. Web-based materials and grants.
					Sec. 14. HHS study and report on the storage of advance
				directives.
					Sec. 15. GAO study and report on the provisions of, and
				amendments made by, this Act.
				
			2.Medicare and
			 Medicaid coverage of advanced illness care management services
			(a)Medicare
			 coverage of advanced illness care management services
				(1)CoverageSection
			 1812(a)(5) of the Social Security Act (42 U.S.C. 1395d(a)(5)) is amended to
			 read as follows:
					
						(5)for individuals
				who have a life expectancy of 18 months or less and who have not made an
				election under subsection (d)(1) to receive hospice care under this part,
				advanced illness care management services (as defined in section
				1861(hhh)).
						.
				(2)DefinitionSection
			 1861 of the Social Security Act (42 U.S.C. 1395x) is amended by adding at the
			 end the following new subsection:
					
						(hhh)Advanced illness care management
		  services(1)The term advanced
				illness care management services means the following services furnished
				to an individual by a hospice program, as defined in subsection (dd)(2):
								(A)Palliative care consultation
				services.
								(B)Care planning services.
								(C)Counseling of individual and family
				members.
								(D)Discussions regarding the availability
				of supportive services (including information on advance care planning).
								(E)Patient-centered care.
								(F)Family conference services.
								(G)Respite services.
								(H)Onsite caregiver training.
								(I)Such other services as may be
				appropriate under a hospice model of care.
								(2)For purposes of paragraph (1)(F), the
				term family conference services means a family conference held by
				a hospice program (as so defined) for the individual and the family members of
				the individual, including services for the facilitation and provision of
				adequate follow-up to such family conference, which includes additional
				collaboration and coordination with the hospice physician or other hospice
				personnel to clarify and put into action the goals of care as outlined by the
				individual and the family members of the individual.
							(3)(A)For purposes of
				paragraph (1)(G), the term respite services means the provision of
				additional hours of care to individuals who are unable to perform 2 or more
				activities of daily living. Such services shall be targeted toward furnishing
				services to the individual and providing the caregivers of the individual a
				needed break outside of the home of the individual.
								(B)For purposes of subparagraph (A), the
				Secretary shall establish, on an annual basis, a minimum and maximum number of
				hours (not to exceed 16 hours each month) for which respite services may be
				provided to individuals eligible to receive such services.
								(C)In subparagraph (A), the term
				activities of daily living means bathing, transferring,
				toileting, and feeding.
								(4)For purposes of paragraph (1)(H), the
				term onsite caregiver training means training provided to the
				caregivers of an individual, which is focused on training such caregivers to
				provide effective personal and technical care to individuals, with an emphasis
				on what the caregiver can expect with the disease process of the individual or
				the needs of the individual at the end of life. Such training shall be
				pragmatic and easily understood by non-health professionals as well as
				culturally and educationally appropriate.
							(5)In the case of a hospice program that
				is furnishing advanced illness care management services to an individual who
				becomes eligible for hospice care under this title, the hospice program shall
				notify the individual of such
				eligibility.
							.
				(3)Payment based
			 on the physician fee scheduleSection 1814(i)(4) of the Social
			 Security Act (42 U.S.C. 1395f(i)(4)) is amended to read as follows:
					
						(4)The amount paid to a hospice program
				with respect to the advanced illness care management services (as defined in
				section 1861(hhh)) for which payment may be made under this part shall
				be—
							(A)with respect to such services, other
				than respite services, furnished by a hospice physician, an amount equal to the
				amount that would be paid for an equivalent physician consultation under the
				fee schedule established under section 1848(b);
							(B)with respect to such services, other
				than respite services, furnished by other hospice personnel, an amount equal to
				85 percent of such fee schedule amount; and
							(C)with respect to respite services,
				payment shall be at an appropriate rate to be determined by the
				Secretary
							.
				(4)Conforming
			 amendmentsSection 1862(a) of the Social Security Act (42 U.S.C.
			 1395y(a)) is amended—
					(A)in paragraph
			 (1)—
						(i)by
			 striking and at the end of subparagraph (N);
						(ii)by
			 striking the semicolon at the end of subparagraph (O) and inserting ,
			 and; and
						(iii)by adding at
			 the end the following new subparagraph:
							
								(P)in the case of
				advanced illness care management services which are respite services (as
				defined in section 1861(hhh)(3)), which are performed more frequently than is
				provided under clause (ii) of such
				section;
								;
				and
						(B)in paragraph (7),
			 by striking or (K) and inserting (K), or
			 (P).
					(5)Effective
			 dateThe amendments made by this subsection shall apply to
			 services furnished on or after January 1, 2011.
				(b)Medicaid
			 coverage of advanced illness care management services
				(1)In
			 generalSection 1905(a) of
			 the Social Security Act (42 U.S.C. 1396d(a)) is amended—
					(A)by redesignating
			 paragraph (28) as paragraph (29);
					(B)in paragraph (27),
			 by striking at the end and; and
					(C)by inserting after
			 paragraph (27) the following new paragraph:
						
							(28)advanced illness care management services
				(as defined in section 1861(hhh)) for individuals described in section
				1812(a)(5);
				and
							.
					(2)Conforming
			 amendmentSection 1902(a)(10)(A) of the Social Security Act (42
			 U.S.C. 1396a(a)(10)(A)) is amended by striking and (21) and
			 inserting , (21), and (28).
				(3)Effective
			 date
					(A)In
			 generalExcept as provided in subparagraph (B), the amendments
			 made by paragraphs (1) and (2) take effect on January 1, 2011.
					(B)Extension of
			 effective date for State law amendmentIn the case of a State
			 plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) which
			 the Secretary determines requires State legislation in order for the plan to
			 meet the additional requirements imposed by the amendments made by paragraph
			 (1), the State plan shall not be regarded as failing to comply with the
			 requirements of such title solely on the basis of its failure to meet these
			 additional requirements before the first day of the first calendar quarter
			 beginning after the close of the first regular session of the State legislature
			 that begins after the date of enactment of this Act. For purposes of the
			 previous sentence, in the case of a State that has a 2-year legislative
			 session, each year of the session is considered to be a separate regular
			 session of the State legislature.
					(c)Education on
			 advanced illness care management servicesThe Secretary of Health
			 and Human Services (in this section referred to as the
			 Secretary) shall establish a program under which physicians (as
			 defined in subsection (r) of section 1861 of the Social Security Act (42 U.S.C.
			 1395x)) are educated on the coverage of advanced illness care management
			 services (as defined in subsection (hhh) of such section) under the Medicare
			 and Medicaid programs under titles XVIII and XIX, respectively, of the Social
			 Security Act (42 U.S.C. 1395 et seq.; 1396 et seq.), including the importance
			 of early intervention in providing such care to individuals.
			3.Increasing awareness of the importance of
			 end-of-life planningTitle III
			 of the Public Health Service Act (42
			 U.S.C. 241 et seq.) is amended by adding at the end the following new
			 part:
			
				SPROGRAMS TO INCREASE AWARENESS OF ADVANCE
				CARE PLANNING ISSUES
					399GG.Advance care planning education campaigns
				and information phone line and clearinghouse
						(a)Advance care planning education
				campaignThe Secretary shall,
				directly or through grants awarded under subsection (c), conduct a national
				public education campaign—
							(1)to raise public awareness of the importance
				of planning for care near the end of life;
							(2)to improve the public’s understanding of
				the various situations in which individuals may find themselves if they become
				unable to express their health care wishes;
							(3)to explain the need for readily available
				legal documents that express an individual’s wishes through—
								(A)advance directives (including living wills,
				comfort care orders, and durable powers of attorney for health care);
				and
								(B)other planning
				tools, such as a physician’s orders for life-sustaining treatment (POLST);
				and
								(4)to educate the public about the
				availability of hospice care and palliative care.
							(b)Information phone line and
				clearinghouseThe Secretary,
				directly or through grants awarded under subsection (c), shall provide for the
				establishment of a national, toll-free, information telephone line and a
				clearinghouse that the public and health care professionals may access to find
				out about State-specific and other information regarding advance directive and
				end-of-life decisions.
						(c)Grants
							(1)In generalThe Secretary shall use funds appropriated
				under subsection (d) for the purpose of awarding grants to public or nonprofit
				private entities (including States or political subdivisions of a State), or a
				consortium of any of such entities, for the purpose of conducting education
				campaigns under subsection (a).
							(2)PeriodAny grant awarded under paragraph (1) shall
				be for a period of 3 years.
							(d)Authorization of
				appropriationsThere are
				authorized to be appropriated—
							(1)for purposes of carrying out subsection
				(b), $5,000,000 for fiscal year 2010 and each subsequent year; and
							(2)for purposes of making grants under
				subsection (c), $10,000,000 for fiscal year 2010, to remain available until
				expended.
							.
		4.Inclusion of
			 end-of-life planning materials in the Medicare & You handbook
			(a)In
			 generalSection 1804(a) of
			 the Social Security Act (42 U.S.C. 1395b–2(a)) is amended—
				(1)in paragraph (2), by striking
			 and at the end;
				(2)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by inserting
			 after paragraph (3) the following new paragraph:
					
						(4)information on
				advance directives, other end-of-life planning tools, and the hospice care
				benefit under this
				title.
						.
				(b)Effective
			 dateThe amendments made by this section shall apply to notices
			 distributed on or after January 1, 2011.
			5.Senior
			 Navigation Advisory Board
			(a)EstablishmentThe
			 Secretary of Health and Human Services shall establish the Senior Navigation
			 Advisory Board (in this section referred to as the Advisory
			 Board).
			(b)MembershipThe
			 Board shall be comprised of advocates, researchers, government officials,
			 health care providers, ethicists, caregivers, and other individuals with
			 expertise in issues related to end-of-life care.
			(c)DutiesThe
			 Advisory Board shall advise the Secretary on issues related to end-of-life care
			 and advance care planning, including how to—
				(1)increase
			 patients’ quality of life;
				(2)reduce current
			 legal hurdles to the enforcement of advance directives;
				(3)encourage
			 provider participation in educational and training activities surrounding
			 advanced illnesses and end-of-life care planning;
				(4)develop quality
			 and outcome measures that hospice programs should report for advanced illness
			 care management services (as defined in section 1861(hhh) of the Social
			 Security Act, as added by section 2);
				(5)determine what
			 information should be discussed in discharge planning; and
				(6)enhance advance
			 care planning.
				(d)Application of
			 FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall
			 apply to the Advisory Board.
			(e)Pay and
			 reimbursement
				(1)No compensation
			 for members of Advisory BoardExcept as provided in paragraph
			 (2), a member of the Advisory Board may not receive pay, allowances, or
			 benefits by reason of their service on the Board.
				(2)Travel
			 expensesEach member shall receive travel expenses, including per
			 diem in lieu of subsistence under subchapter I of chapter 57 of title 5, United
			 States Code.
				(f)ReportNot
			 later than 3 years after the establishment of the Advisory Board, the Advisory
			 Board shall submit to Congress a final report containing the findings and
			 conclusions of the Advisory Board, together with recommendations for such
			 legislation and administrative actions as the Advisory Board considers
			 appropriate.
			(g)TerminationThe
			 Advisory Board shall terminate 30 days after submitting the report under
			 subsection (f).
			(h)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out this section.
			6.Requirement for
			 physicians and nurse practitioners to provide certain Medicare beneficiaries
			 with information on advance directives and other end-of-life planning
			 toolsSection 1834 of the
			 Social Security Act (42 U.S.C. 1395m) is amended by adding at the end the
			 following new subsection:
			
				(n)Requirement for
				physicians and nurse practitioners To provide certain individuals with
				information on advance directives and other end-of-life planning tools
					(1)In
				generalNo payment may be
				made under this title to a physician (as defined in section 1861(r)) or a nurse
				practitioner (as defined in section 1861(aa)(5)(A)) for items and services
				furnished on or after January 1, 2014, unless the physician or nurse
				practitioner agrees (under a process established by the Secretary) to provide
				individuals described in paragraph (2) with information on advance directives
				and other end-of-life planning tools. Such information shall be provided in a
				form and manner, and at a time, determined appropriate by the Secretary.
					(2)Individual
				describedAn individual described in this paragraph is an
				individual entitled to, or enrolled for, benefits under part A or enrolled for
				benefits under this part with—
						(A)metastatic solid
				organ cancer;
						(B)congestive heart
				failure;
						(C)end stage renal
				disease;
						(D)a progressive
				neurodegenerative disorder;
						(E)oxygen dependent
				chronic pulmonary disease; or
						(F)any other
				condition with a similar level of medical necessity determined appropriate by
				the
				Secretary.
						.
		7.Improvement of policies related to the use
			 and portability of advance directives
			(a)MedicareSection 1866(f) of the
			 Social Security Act (42 U.S.C.
			 1395cc(f)) is amended—
				(1)in paragraph (1)—
					(A)in subparagraph (B), by inserting
			 and if presented by the individual (or on behalf of the individual), to
			 include the content of such advance directive in a prominent part of such
			 record before the semicolon at the end;
					(B)in subparagraph (D), by striking
			 and after the semicolon at the end;
					(C)in subparagraph (E), by striking the period
			 at the end and inserting ; and; and
					(D)by inserting after subparagraph (E) the
			 following new subparagraph:
						
							(F)to
				provide each individual with the opportunity to discuss issues relating to the
				information provided to that individual pursuant to subparagraph (A) with an
				appropriately trained
				professional.
							;
					(2)in paragraph (3), by striking a
			 written and inserting an; and
				(3)by adding at the end the following new
			 paragraph:
					
						(5)(A)In addition to the requirements of
				paragraph (1), a provider of services, Medicare Advantage organization, or
				prepaid or eligible organization (as the case may be) shall give effect to an
				advance directive executed outside the State in which such directive is
				presented, even one that does not appear to meet the formalities of execution,
				form, or language required by the State in which it is presented to the same
				extent as such provider or organization would give effect to an advance
				directive that meets such requirements, except that a provider or organization
				may decline to honor such a directive if the provider or organization can
				reasonably demonstrate that it is not an authentic expression of the
				individual’s wishes concerning his or her health care. Nothing in this
				paragraph shall be construed to authorize the administration of medical
				treatment otherwise prohibited by the laws of the State in which the directive
				is presented.
							(B)The provisions of this paragraph shall
				preempt any State law to the extent such law is inconsistent with such
				provisions. The provisions of this paragraph shall not preempt any State law
				that provides for greater portability, more deference to a patient’s wishes, or
				more latitude in determining a patient’s
				wishes.
							.
				(b)MedicaidSection 1902(w) of the
			 Social Security Act (42 U.S.C.
			 1396a(w)) is amended—
				(1)in paragraph (1)—
					(A)in subparagraph (B)—
						(i)by striking in the individual’s
			 medical record and inserting in a prominent part of the
			 individual’s current medical record; and
						(ii)by inserting and if presented by the
			 individual (or on behalf of the individual), to include the content of such
			 advance directive in a prominent part of such record before the
			 semicolon at the end;
						(B)in subparagraph (D), by striking
			 and after the semicolon at the end;
					(C)in subparagraph (E), by striking the period
			 at the end and inserting ; and; and
					(D)by inserting after subparagraph (E) the
			 following new subparagraph:
						
							(F)to
				provide each individual with the opportunity to discuss issues relating to the
				information provided to that individual pursuant to subparagraph (A) with an
				appropriately trained
				professional.
							;
					(2)in paragraph (4), by striking a
			 written and inserting an; and
				(3)by adding at the end the following
			 paragraph:
					
						(6)(A)In addition to the requirements of
				paragraph (1), a provider or organization (as the case may be) shall give
				effect to an advance directive executed outside the State in which such
				directive is presented, even one that does not appear to meet the formalities
				of execution, form, or language required by the State in which it is presented
				to the same extent as such provider or organization would give effect to an
				advance directive that meets such requirements, except that a provider or
				organization may decline to honor such a directive if the provider or
				organization can reasonably demonstrate that it is not an authentic expression
				of the individual’s wishes concerning his or her health care. Nothing in this
				paragraph shall be construed to authorize the administration of medical
				treatment otherwise prohibited by the laws of the State in which the directive
				is presented.
							(B)The provisions of this paragraph shall
				preempt any State law to the extent such law is inconsistent with such
				provisions. The provisions of this paragraph shall not preempt any State law
				that provides for greater portability, more deference to a patient’s wishes, or
				more latitude in determining a patient’s
				wishes.
							.
				(c)Effective Dates
				(1)In generalSubject to paragraph (2), the amendments
			 made by subsections (a) and (b) shall apply to provider agreements and
			 contracts entered into, renewed, or extended under title XVIII of the
			 Social Security Act (42 U.S.C. 1395 et
			 seq.), and to State plans under title XIX of such Act (42 U.S.C. 1396 et seq.),
			 on or after such date as the Secretary of Health and Human Services specifies,
			 but in no case may such date be later than 1 year after the date of enactment
			 of this Act.
				(2)Extension of effective date for State law
			 amendmentIn the case of a
			 State plan under title XIX of the Social Security
			 Act (42 U.S.C. 1396 et seq.) which the Secretary of Health and Human
			 Services determines requires State legislation in order for the plan to meet
			 the additional requirements imposed by the amendments made by subsection (b),
			 the State plan shall not be regarded as failing to comply with the requirements
			 of such title solely on the basis of its failure to meet these additional
			 requirements before the first day of the first calendar quarter beginning after
			 the close of the first regular session of the State legislature that begins
			 after the date of enactment of this Act. For purposes of the previous sentence,
			 in the case of a State that has a 2-year legislative session, each year of the
			 session is considered to be a separate regular session of the State
			 legislature.
				8.Additional
			 requirements for facilities
			(a)Requirements
				(1)In
			 generalSection 1866(a)(1) of the Social Security Act (42 U.S.C. 1395cc(a)(1)) is
			 amended—
					(A)in subsection
			 (a)(1)—
						(i)in
			 subparagraph (U), by striking and at the end;
						(ii)in
			 subparagraph (V), by striking the period at the end and inserting a comma;
			 and
						(iii)by inserting
			 after subparagraph (V) the following new subparagraphs:
							
								(W)in the case of hospitals, skilled
				nursing facilities, home health agencies, and hospice programs, to provide
				individuals receiving care by or through the provider (and their caregivers and
				families, with the patient’s consent, or their surrogate decision-makers) with
				the opportunity to discuss the general course of treatment expected, the likely
				impact on length of life and function, and the procedures they should use to
				secure help if an unexpected situation arises, and
								(X)in the case of hospitals, skilled
				nursing facilities, and hospice programs, to—
									(i)provide for an assessment of each
				individual (at the time of discharge from the provider) using an assessment
				instrument that is at least as informative as the continuity assessment record
				and evaluation (CARE) instrument developed by the Centers for Medicare &
				Medicaid Services; and
									(ii)include the results of such
				assessment in the individual's medical
				record.
									.
						(2)Effective
			 DateThe amendments made by this subsection shall apply to
			 agreements entered into or renewed on or after January 1, 2012.
				(b)HHS study and
			 report on appropriate assessments at discharge
				(1)StudyThe Secretary of Health and Human Services
			 shall conduct a study on the extent to which the assessment of individual by
			 hospitals, skilled nursing facilities, and hospice programs under section
			 1886(a)(1)(X) of the Social Security Act, as added by subsection (a),
			 accurately reflects the actual diagnosis and care plan of the individual
			 involved at the time of discharge.
				(2)ReportNot later than January 1, 2014, the
			 Secretary of Health and Human Services shall submit to Congress a report on the
			 study conducted under paragraph (1) together with recommendations for such
			 legislation and administrative action as the Secretary determines to be
			 appropriate.
				9.Requirement for
			 Medicare providers to honor written orders for medical careSection 1834 of the Social Security Act (42
			 U.S.C. 1395m), as amended by section 6, is amended by adding at the end the
			 following new subsection:
			
				(o)Requirement To
				honor written orders for medical careNo payment may be made
				under this title to a provider of services or a supplier for items and services
				furnished on or after January 1, 2013, unless the provider or supplier agrees
				(under a process established by the Secretary) to, in the case of an individual
				with a written order for medical care (such as a physician’s orders for
				life-sustaining treatment (POLST)), follow such order when furnishing items and
				services to the
				individual.
				.
		10.Incentives for
			 accreditation and certification in hospice and palliative care
			(a)HospitalsSection
			 1886 of the Social Security Act (42
			 U.S.C. 1395ww) is amended by adding at the end the following new
			 subsection:
				
					(o)Incentives for
				accreditation in palliative care
						(1)Incentive
				payment
							(A)In
				generalSubject to subparagraph (3), with respect to inpatient
				hospital services and inpatient critical access hospital services furnished by
				an eligible hospital during a payment year, if the eligible hospital has in
				place an accredited palliative care program (as determined by the Secretary)
				with respect to such year and meets utilization criteria for such program (as
				established by the Secretary) with respect to such year, in addition to the
				amount otherwise paid under this section or section 1814, there shall also be
				paid to the eligible hospital, from the Federal Hospital Insurance Trust Fund
				established under section 1817, an amount equal to the applicable percent of
				the amount that would otherwise be paid under this section or section 1814 for
				such services for the hospital for such year.
							(B)Applicable
				percent definedThe term applicable percent
				means—
								(i)for fiscal years
				2011 through 2016, 2 percent; and
								(ii)for fiscal years
				2017 through 2020, 1 percent.
								(C)Form of
				paymentThe payment under this paragraph for a payment year may
				be in the form of a single consolidated payment or in the form of such periodic
				installments as the Secretary may specify.
							(2)Incentive
				payment adjustmentSubject to paragraph (3), with respect to
				inpatient hospital services and inpatient critical access hospital services
				furnished by an eligible hospital during a fiscal year after fiscal year 2020,
				if the eligible hospital does not have in place an accredited palliative care
				program (as determined by the Secretary) with respect to such fiscal year, the
				amount otherwise paid under this section or section 1814 for such services for
				the hospital for the year shall be reduced by 1 percent.
						(3)ExceptionIn
				the case of an eligible hospital with fewer than 50 beds, such hospital shall
				be deemed to meet the requirement in paragraphs (1)(A) and (2) if, in lieu of
				having in place an accredited palliative care program, the hospital provides
				patients and family members with access to a local or regional accredited
				palliative care team or program.
						(4)DefinitionsIn
				this subsection:
							(A)Eligible
				hospitalThe term eligible hospital means—
								(i)a
				hospital (as defined in section 1861(e)); and
								(ii)a critical
				access hospital (as defined in section 1861(mm)(1)).
								(B)Payment
				yearThe term payment year means fiscal years 2011
				through 2020.
							(5)Limitations on
				reviewThere shall be no administrative or judicial review under
				section 1869, section 1878, or otherwise, of—
							(A)the methodology
				and standards for determining payment amounts under paragraph (1) and payment
				adjustments under paragraph (2);
							(B)the methodology
				and standards for determining whether the eligible hospital has in place an
				accredited palliative care program; and
							(C)the application
				of the exception under paragraph
				(3).
							.
			(b)Skilled nursing
			 facilitiesSection 1888 of the Social Security Act (42 U.S.C. 1395yy) is
			 amended by adding at the end the following new subsection:
				
					(f)Incentives for
				accreditation in palliative care
						(1)Incentive
				payment
							(A)In
				generalSubject to subparagraph (3), with respect to covered
				skilled nursing facility services (as defined in subsection (e)(2)(A))
				furnished by a skilled nursing facility during a payment year, if the facility
				has in place an accredited palliative care program (as determined by the
				Secretary) with respect to such year and meets utilization criteria for such
				program (as established by the Secretary) with respect to such year, in
				addition to the amount otherwise paid under this subsection (e), there shall
				also be paid to the facility, from the Federal Hospital Insurance Trust Fund
				established under section 1817, an amount equal to the applicable percent of
				the amount that would otherwise be paid under subsection (e) for such services
				for the facility for such year.
							(B)DefinitionsIn
				this subsection:
								(i)Applicable
				percentThe term applicable percent means—
									(I)for fiscal years
				2011 through 2016, 2 percent; and
									(II)for fiscal years
				2017 through 2020, 1 percent.
									(ii)Payment
				yearThe term payment year means fiscal years 2011
				through 2020.
								(C)Form of
				paymentThe payment under this paragraph for a payment year may
				be in the form of a single consolidated payment or in the form of such periodic
				installments as the Secretary may specify.
							(2)Incentive
				payment adjustmentSubject to paragraph (3), with respect to
				covered skilled nursing facility services (as defined in subsection (e)(2)(A))
				furnished by a skilled nursing facility during a fiscal year after fiscal year
				2020, if the facility does not have in place an accredited palliative care
				program (as determined by the Secretary) with respect to such fiscal year, the
				amount otherwise paid under subsection (e) for such services for the facility
				for the year shall be reduced by 1 percent.
						(3)ExceptionIn
				the case of a skilled nursing facility with fewer than 60 beds, such facility
				shall be deemed to meet the requirement in paragraphs (1)(A) and (2) if, in
				lieu of having in place an accredited palliative care program, the facility
				provides patients and family members with access to a local or regional
				accredited palliative care team or program.
						(4)Limitations on
				reviewThere shall be no administrative or judicial review under
				section 1869, section 1878, or otherwise, of—
							(A)the methodology
				and standards for determining payment amounts under paragraph (1) and payment
				adjustments under paragraph (2);
							(B)the methodology
				and standards for determining whether the skilled nursing facility has in place
				an accredited palliative care program; and
							(C)the application
				of the exception under paragraph
				(3).
							.
			(c)PhysiciansSection
			 1848 of the Social Security Act (42
			 U.S.C. 1395w–4) is amended by adding at the end the following new
			 subsection:
				
					(p)Incentives for
				certification in hospice and palliative care
						(1)Incentive
				payment
							(A)In
				generalWith respect to physicians' services furnished by a
				physician during a payment year, if the physician is certified in hospice and
				palliative care (as determined by the Secretary) with respect to such year, in
				addition to the amount otherwise paid under this part, there shall also be paid
				to the physician, from the Federal Supplementary Medical Insurance Trust Fund
				established under section 1841, an amount equal to the applicable percent of
				the Secretary's estimate (based on claims submitted not later than 2 months
				after the end of the payment year) of the allowed charges under this part for
				all covered professional services (as defined in subsection (k)(3)) furnished
				by the physician during such year.
							(B)DefinitionsIn
				this subsection:
								(i)Applicable
				percentThe term applicable percent means—
									(I)for 2011 through
				2016, 2 percent; and
									(II)for 2017 through
				2020, 1 percent.
									(ii)Payment
				yearThe term payment year means 2011 through
				2020.
								(C)Form of
				paymentThe payment under this subsection for a payment year may
				be in the form of a single consolidated payment or in the form of such periodic
				installments as the Secretary may specify.
							(2)Limitations on
				reviewThere shall be no administrative or judicial review under
				section 1869, section 1878, or otherwise, of—
							(A)the methodology
				and standards for determining payment amounts under paragraph (1); and
							(B)the methodology
				and standards for determining whether the physician is certified in hospice and
				palliative
				care.
							.
			11.Discharge
			 checklist pilot program
			(a)EstablishmentNot
			 later than July 1, 2010, the Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall conduct a pilot
			 program under title XVIII of the Social Security Act to test the use of the
			 Centers for Medicare and Medicaid Services' discharge checklist included in the
			 publication entitled Planning for Your Discharge: A checklist for
			 patients and caregivers preparing to leave a hospital, nursing home, or other
			 health care setting.
			(b)Waiver authorityThe Secretary may waive compliance of such
			 requirements of titles XI and XVIII of the Social
			 Security Act as the Secretary determines necessary to conduct the
			 pilot program under this section.
			(c)ReportNot
			 later than 6 months after the completion of the pilot program under this
			 section, the Secretary shall submit to Congress a final report on the pilot
			 program, together with recommendations for such legislation and administrative
			 action as the Secretary determines appropriate.
			(d)FundingThere
			 are authorized to be appropriated such sums as may be necessary for purposes of
			 conducting the pilot program under this section.
			12.Office of
			 Medicare/Medicaid Integration
			(a)EstablishmentThe Secretary shall establish or designate
			 an Office on Medicare/Medicaid Integration (in this subsection referred to as
			 the Office) for the purpose of aligning Medicare and Medicaid
			 program policies and procedures and developing tools to support State
			 integration efforts in order to—
				(1)simplify dual eligible access to Medicare
			 and Medicaid program benefits and services;
				(2)improve care
			 continuity and ensure safe and effective care transitions;
				(3)eliminate cost
			 shifting between the Medicare and Medicaid programs and among related care
			 providers;
				(4)eliminate
			 regulatory conflicts between Medicare and Medicaid program rules; and
				(5)improve total cost
			 and quality performance.
				(b)ResponsibilitiesThe responsibilities of the Office are to
			 develop policies and procedures to—
				(1)identify
			 incentives for States to advance the integration of the Medicare and Medicaid
			 programs to improve total cost and quality performance, including shared cost
			 savings among consumers, plans, and Federal and State governments with respect
			 to State initiatives for advancing Medicare and Medicaid program
			 integration;
				(2)provide support for
			 coordination of Federal and State contracting and oversight for dual
			 integration programs supportive of the goals described in subsection
			 (a);
				(3)serve as a
			 liaison between Centers for Medicare & Medicaid Services central and
			 regional offices to ensure consistent application of Centers for Medicare &
			 Medicaid Services rules, policies, and auditing practices as such rules,
			 policies, and auditing practices pertain to dual eligibles;
				(4)monitor total
			 combined Medicare and Medicaid program costs in serving dual eligibles and make
			 recommendations for optimizing total quality and cost performance across both
			 programs; and
				(5)identify
			 legislative and administrative changes that are needed to facilitate the
			 integration of benefits and oversight functions of the Medicare and Medicaid
			 programs with respect to dual eligibles.
				(c)Dual eligible
			 definedIn this section, the term dual eligible
			 means an individual who is—
				(1)entitled to, or
			 enrolled for, benefits under part A of title XVIII of the Social Security Act
			 or enrolled for benefits under part B of such title; and
				(2)entitled to
			 medical assistance under a State plan under title XIX of such Act.
				(d)StudyNot
			 later than January 1, 2011, the Secretary of Health and Human Services, in
			 consultation with private health information technology stakeholders and in
			 coordination with other Federal health information technology efforts, shall
			 conduct a study to determine the data that the Office should collect and
			 analyze in order to improve health care outcomes, create efficiencies in care
			 delivery, and impact Federal health care spending.
			(e)FundingThere
			 are authorized to be appropriated such sums as may be necessary to carry out
			 the provisions of this section.
			13.Web-based
			 materials and grants
			(a)Web-Based
			 MaterialsThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall establish and
			 maintain a website that provides information, online training, and
			 instructional materials for entities, including faith-based organizations, on
			 end-of-life issues, which shall include content addressing—
				(1)advance care
			 planning, including common issues and questions regarding advance directives
			 and their uses;
				(2)hospice benefits
			 under Medicare, Medicaid, and the State Children's Health Insurance Program
			 established under the Social Security Act, including information on how hospice
			 care is administered and provided to terminally ill individuals;
				(3)palliative care,
			 including information on services that palliative care units provide for
			 terminally ill patients; and
				(4)any additional
			 information related to end-of-life care and associated issues, as determined by
			 the Secretary.
				(b)Grants
				(1)Hospice Care
			 Grant Program
					(A)Grants
			 AuthorizedThe Secretary is authorized to award grants to
			 entities, including faith-based organizations, to develop and provide services
			 for terminally ill individuals who are receiving hospice care in their own
			 homes.
					(B)Requirements
						(i)DurationThe
			 grant program shall be conducted for a 5-year period, beginning not later than
			 January 1, 2011.
						(ii)Amount of
			 GrantsAn entity may be awarded a grant under this paragraph for
			 a fiscal year that is not less than $5,000 and not more than $250,000.
						(iii)Number of
			 GrantsThe Secretary shall award grants under this paragraph to
			 not more than 100 entities.
						(C)Additional
			 Medicaid FundsA State may elect to provide additional funds to
			 recipients of a grant under this section, with such funds to be considered as
			 amounts expended for the proper and efficient administration of the State plan
			 under title XIX of the Social Security Act for purposes of the State receiving
			 payments under section 1903(a)(7) of that Act.
					(D)Use of
			 FundsGrants awarded pursuant to this paragraph shall be used by
			 entities to develop and provide end-of-life support services for terminally ill
			 individuals who are receiving care in their own homes, including—
						(i)support for
			 caregivers;
						(ii)if
			 the entity is a hospice program under the Medicare program, any additional
			 hospice care determined appropriate by the Secretary; and
						(iii)any additional
			 end-of-life information or materials relating to support services determined
			 appropriate by the Secretary.
						(E)ApplicationEach
			 entity desiring a grant under this paragraph shall submit an application to the
			 Secretary at such time, in such manner, and accompanied by such information as
			 the Secretary may reasonably require.
					(F)Authorization
			 of AppropriationsFor the purpose of carrying out the grant
			 program established under this paragraph, there is authorized to be
			 appropriated $15,000,000 for the period of fiscal years 2011 through
			 2015.
					(2)End-of-Life
			 Educational Grant Program
					(A)Grants
			 AuthorizedThe Secretary is authorized to award grants to
			 entities, including faith-based organizations and religious educational
			 institutions, to develop and provide appropriate training and educational
			 programs addressing end-of-life care issues.
					(B)Requirements
						(i)DurationThe
			 grant program shall be conducted for a 5-year period, beginning not later than
			 January 1, 2011.
						(ii)Amount of
			 GrantsAn entity may be awarded a grant under this paragraph for
			 a fiscal year that is not less than $5,000, and not more than $50,000.
						(iii)Number of
			 GrantsThe Secretary shall award grants under this paragraph to
			 not more than 100 entities.
						(C)Use of
			 FundsGrants awarded pursuant to this paragraph shall be used by
			 entities to develop appropriate training and education programs addressing
			 end-of-life care issues and include such programs as part of their educational
			 curriculum, continuing education programs, or vocational training.
					(D)ApplicationEach
			 entity desiring a grant under this paragraph shall submit an application to the
			 Secretary at such time, in such manner, and accompanied by such information as
			 the Secretary may reasonably require.
					(E)Authorization
			 of AppropriationsFor the purpose of carrying out the grant
			 program established under this paragraph, there is authorized to be
			 appropriated $10,000,000 for the period of fiscal years 2011 through
			 2015.
					14.HHS study and report on the storage of
			 advance directives
			(a)StudyThe Secretary of Health and Human Services
			 shall conduct a study on the best methods of storing completed advance
			 directives. Such study shall include an analysis of the feasibility of
			 establishing a national registry for completed advance directives, taking into
			 consideration the constraints created by the privacy provisions enacted as a
			 result of the Health Insurance Portability and Accountability Act of 1996
			 (Public Law 104–191).
			(b)ReportNot later than January 1, 2012, the
			 Secretary of Health and Human Services shall submit to Congress a report on the
			 study conducted under subsection (a) together with recommendations for such
			 legislation and administrative action as the Secretary determines to be
			 appropriate.
			15.GAO study and
			 report on the provisions of, and amendments made by, this Act
			(a)StudyThe
			 Comptroller General of the United States (in this section referred to as the
			 Comptroller General) shall conduct a study on the provisions of,
			 and amendments made by, this Act, including the quality and costs (such as
			 patient and family experience, patient understanding of treatment choices, and
			 any decrease in avoidable hospital admissions) associated with such provisions
			 and such amendments.
			(b)ReportNot
			 later than January 1, 2012, the Comptroller General shall submit to Congress a
			 report containing the results of the study conducted under subsection (a),
			 together with recommendations for such legislation and administrative action as
			 the Comptroller General determines appropriate.
			
